Sanders, J.
(dissenting) — The majority confuses the general duty of care with the plaintiff’s specific theory of liability.
The majority correctly concludes "a business owes a duty to its invitees to protect them from . . . reasonably foreseeable criminal conduct by third persons” and that "The business owner must take reasonable steps to prevent such harm . . . .” Majority at 205. The majority also correctly holds the foreseeability of the harm posed, and the reasonableness of the business’s response, are "ordinarily a fact question” for the jury. Majority at 205 (citing Hansen v. Friend, 118 Wn.2d 476, 483, 824 P.2d 483 (1992)). And the majority is equally correct when it asserts *208"in certain circumstances the duty arising out of the special relationship between a business and an invitee described by § 344 of the Restatement may best be met by providing security personnel as part of the reasonable steps to forestall harm to invitees.” Majority at 206. Yet the majority sees fit to affirm dismissal of Nivens’ case notwithstanding the aforementioned legal principles which are the basis of Nivens’ claim.
Rather dismissal is predicated upon rejection of a straw man argument that shop owners have a strict and specific duty to employ security guards to guarantee the safety of their patrons from all harm, both foreseeable and unforeseeable. Majority at 205. While I agree that is not the appropriate general standard, hiring security guards may be one of many possible ways a business may discharge its general duty to protect invitees from third persons’ reasonably foreseeable criminal conduct. Nivens was entitled to argue his specific theory to the jury within the parameters of an instruction setting forth the general duty a business owes to its business invitees. But the trial court denied Nivens’ right to argue his specific legal theory in an erroneous pretrial order which is the subject of today’s review.
Nivens’ petition for review frames the issue as follows:
It is plaintiff’s theory that for years before the day that plaintiff was assaulted, defendant on [said 7-11] premises was experiencing a very significant teenage hangout problem which created a foreseeable danger to customers and/or employees of defendant, and that ordinary reasonable care . . . required the use of security personnel to eliminate the problem and make defendant’s premises safe.
Pet. for Review at 11 (emphasis added). Nivens’ brief contained exactly the same argument, nearly verbatim, while adding, "Basic premises liability applies to the current case.” Br. of Appellant at 13-14. The majority’s assertion that Nivens does not assert a "duty based on the special relationship between business and invitee” (Majority at 205) is patently incorrect. Nivens clearly grounds *209his argument on traditional considerations of foreseeable harm to business invitees. He maintains this known danger required adequate protection. And in doing so, he asserts, specifically, the store was negligent because it did not provide security to respond to this foreseen and serious problem.4
The record contains ample facts and reasonable inferences therefrom to justify a jury trial based upon an appropriate general instruction upon which Nivens could argue his theory of the case.
For years large groups of males used the 7-11 Hoagy’s Corner parking lot as a place to gather and drink alcohol. These drinkers would frequently intercept 7-11 patrons and ask them to buy beer for the group. Store clerks were verbally accosted by these parking-lot drinkers. 7-11 was acutely aware of the problem. An expert on security issues testified that on the night in question 7-11 allowed the drinking to continue to a point which by the time Nivens was assaulted the situation was well "out of control.” Clerk’s Papers (CP) at 171. A sheriff’s deputy familiar with similar incidents declared on the record that loitering of this type by groups of males tends to lead to fighting and assaults. A store clerk testified that the group would occasionally fight with one another in the parking lot. Other 7-1 Is in nearby communities hired security guards to address similar loitering problems. Yet the 7-11 where the assault took place did nothing even on a general basis to address the continuing problems and it did nothing on the night Nivens was assaulted.
A jury could certainly find it foreseeable that groups of up to 100 males gathering every night to drink alcohol and occasionally fight on store property would eventually injure a patron. The jury could also find that 7-11’s failure *210to hire security to protect against this danger amounted to negligence which resulted in injury to Nivens.
Upon these facts the jury could have well concluded the business violated its general duty to business invitees by not hiring a security guard. The summary judgment was in error, I would reverse, and accordingly dissent.
Johnson, J., concurs with Sanders, J.

Plaintiffs often frame the issue in terms of what the defendant should have done to prevent the foreseeable harm. See, e.g., Ann M. v. Pacific Plaza Shopping Ctr., 6 Cal. 4th 666, 863 P.2d 207, 213-14, 25 Cal. Rptr. 2d 137 (1993) ("[T]he heart of the case [is] whether Pacific Plaza had reasonable cause to anticipate that criminal conduct such as rape would occur in the shopping center premises unless it provided security patrols in the common areas.”).